DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s 4-22-22 election of Group IV (claims 14-16, now also new claims 21-30) is acknowledged. Because applicant did not distinctly and specifically point out the/any supposed errors in the 2-22-22 Restriction Requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement (“IDS”)
The 4-4-19 IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  This IDS has been placed in the application file, but the lined-through information referred to therein -namely, the 1973 Kornblum et al. reference, no copy thereof having been submitted/received- has not been considered.  Note that should applicant wish to correct this deficiency by filing this reference in a subsequent IDS, MPEP 609.05(a) states that “the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97)."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16, 21-23, 25, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oechsle et al., US 5,484,620 (1996) (“’620”) as illustrated by Mola et al., US 2011/0281732 (published 11-17-11) (“’732”)1.  Regarding claims 14-15, 21-22, 25, and 27-28, ‘620 discloses a method comprising the steps of i) dry (given that 165-175oC T is employed), direct compressing polyvinylpolypyrrolidone “PVPP” (i.e. 100 wt% thereof) into 60-120 µm granules2 of a desired size (see ‘620 at, e.g., col. 2, ln. 40-59), ii) conducting “stabilization” of a beverage liquid by contacting the PVPP granules with the liquid to remove polyphenols therefrom (see id. at, e.g., col. 1, ln. 28-33 and col. 7, ln. 10-64; Fig. 1), and iii) filtering the (treated) beverage liquid to remove the (spent) PVPP.  See id.  Note also that ‘620’s step ii) “stabilization” can employ filter cakes of its dry, direct-compressed PVPP (see id. at, e.g., col. 7, ln. 65 to col. 8, ln. 51; Fig. 2), each such cake being considered to qualify as a “tablet” of the dry, direct-compressed PVPP as claimed.3  Note that ‘620’s PVPP is understood to be crosslinked as claimed despite ‘620’s omission of the term “crosslinked” or the like.  See ‘732 at, e.g., par. 3.
Regarding claim 16, ‘620 treats beverages such as beer.  See id. at, e.g., col. 1, ln. 28-33, col. 2, ln. 35-36, and col. 6, ln. 50-55.
Regarding claims 23 and 29, ‘620’s filter cake-bearing contacting columns have a diameter of ≤1.5 m; the filter cake(s) employed therein would have a similar diameter.  See id. at, e.g., col. 7, ln. 55-60; clms. 22-24.  See also MPEP 2131.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 26 is rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘620.  Regarding claim 26, ‘620 teaches that its PVPP granules can be combined with materials such as cellulose fibers to give composite materials, and that such composite materials are “particularly suitable for cake filtration[.]”  See ‘620 at, e.g., col. 4, ln. 59 to col. 5, ln. 21.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘620’s overall methodology by employing composite materials of its PVPP granules with materials such as cellulose fibers, to thereby achieve ‘620’s taught advantage of said composite materials being “particularly suitable for [its] cake filtration” embodiment.  MPEP 2143 I.(G).

Claim Objections/Potentially Allowable Subject Matter
Claims 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding said claims, ‘620 appears to be the most pertinent prior art of record, but ‘620 states that its granules/tablets “do not dissociate in comparison to known stabilizing aids” (see ‘620 at, e.g., col. 2, ln. 35-47), which is understood to mean that said claims run contrary to ‘620’s prior art wisdom.  MPEP 2145 X.D.3.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ May 18, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since ‘732 is only cited to illustrate/define certain facts regarding ‘620’s PVPP despite ‘620’s silence thereon, rejection under 35 U.S.C. 102(a) remains proper even though an additional reference is cited.  MPEP 2131.01 II-III.
        2 Said granules are considered to qualify as tablets as claimed, as nomenclature differences alone do not amount to patentable differences from the prior art.  See Ex parte Stanley, 121 USPQ 621, 625 (BPAI 1958) (holding that mere nomenclature differences do not patentably distinguish a claim from the prior art), and Sellers v. Cofrode 35 F. 131 (C.C.E.D. Pa. 1888) (per curiam) (stating that a difference in naming “does not tend to distinguish”).  See also In re Skoner, 517 F.2d 947, 950 (CCPA 1975) (reaching conclusion so as to prevent “the allowance of claims drawn to unpatentable subject matter merely through the employment of descriptive language not chosen by the prior art”).	
        3 See fn. 1, above, vis-à-vis ‘620’s filter cakes.